If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS



JAMIE NICOLE HOUGHTON,                                               UNPUBLISHED
                                                                     January 17, 2019
               Plaintiff-Appellant,

v                                                                    No. 341000
                                                                     Wayne Circuit Court
ALLSTATE PROPERTY AND CASUALTY                                       LC No. 16-001125-NF
INSURANCE COMPANY,

               Defendant-Appellee.


Before: LETICA, P.J., and CAVANAGH and METER, JJ.

PER CURIAM.

        In this first-party no-fault dispute related to a 2014 automobile accident, plaintiff sought
recovery of personal protection insurance (PIP) benefits for three classes of injury: jaw and
dental injuries, rupture of a breast implant, and in-patient prescription-drug rehabilitation. The
trial court granted defendant’s motion for summary disposition with respect to plaintiff’s jaw,
dental, and drug claims, but denied the motion with respect to the ruptured implant. This Court
then denied plaintiff’s application for interlocutory review. Houghton v Allstate Prop & Cas Ins
Co, unpublished order of the Court of Appeals, entered June 27, 2017 (Docket No. 337553)
(Houghton I). Subsequently, the parties stipulated to dismiss plaintiff’s remaining claim.
Plaintiff now claims an appeal of right from the resulting order dismissing her sole remaining
claim for PIP benefits without prejudice.

        Defendant argues that this Court lacks jurisdiction over this matter as an appeal of right.
We agree. The stipulated order does not qualify as a “final” order from which plaintiff can claim
an appeal of right. See Detroit v Michigan, 262 Mich. App. 542, 545-546; 686 NW2d 514 (2004)
(“State Fairgrounds”). See also Acorn Investment Co v Mich Basic Prop Ins Ass’n, 495 Mich.
338, 355-356; 852 NW2d 22 (2014) (“A stipulated order of dismissal based on a settlement
agreement is not a ‘judgment’ in the sense that it is not a final determination by the court of the
rights and obligations of the parties.”); MLive Media Group v City of Grand Rapids, 321 Mich
App 263, 268; 909 NW2d 282 (2017) (“Parties cannot create a final order by stipulating the
dismissal of remaining claims without prejudice after a trial court enters an order denying a
motion for summary disposition addressing only some of the parties’ claims.”).
       Moreover, although we have discretion to treat plaintiff’s claim of appeal as a granted
application for leave to appeal, State Fairgrounds, 262 Mich. App. at 546, under the
circumstances at bar, we decline to do so. Plaintiff’s stipulation to dismiss the remaining claim
“was clearly designed to circumvent trial procedures and court rules and obtain appellate review
of one of the trial court’s initial determinations without precluding further substantive
proceedings on the remaining claims.” Id. at 545. This tactic “leads to piecemeal appeals and an
unnecessary waste of judicial resources,” McCarthy & Assoc, Inc v Washburn, 194 Mich. App.
676, 680; 488 NW2d 785 (1992), and “is exactly what our Supreme Court attempted to eliminate
through the ‘final judgment’ rule,” State Fairgrounds, 262 Mich. App. at 545, citing MCR
7.202(6)(a)(i). See also MCR 7.203(A).

        This is particularly true here given that plaintiff’s claim of appeal is a thinly veiled
attempt to perform an end-around of Houghton I. In other words, disliking this Court’s decision
to deny her application for interlocutory review, plaintiff stipulated to dismissal of her remaining
claim as a means of attempting to force this Court to afford her review before the final
disposition of all her claims. We will not reward such attempts at procedural gamesmanship.
Parties who are dissatisfied with this Court’s rulings should file a motion for reconsideration or
seek leave to appeal in our Supreme Court. In this case, plaintiff did neither. Thus, we dismiss
this matter for lack of jurisdiction.

       Dismissed.



                                                             /s/ Anica Letica
                                                             /s/ Mark J. Cavanagh
                                                             /s/ Patrick M. Meter




                                                -2-